  Case 2:20-cv-13390-SJM-APP ECF No. 1, PageID.1 Filed 12/28/20 Page 1 of 14



                                   UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF MICHIGAN

BOSCH SOLAR ENERGY CORP.,                  )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )                                       CASE NO.
                                           )
Korea Steel Company, Ltd., a/k/a KISCO, a )
corporation existing under the laws of the )
Republic of Korea,                         )
                                           )
                     Defendant.

                                   There is no other pending or resolved civil action
                                     arising out of the transaction or occurrence
                                               alleged in the Complaint.

                               COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff, Bosch Solar Energy Corp. (“Bosch Solar”), for its Complaint and Demand for

Jury Trial (the “Complaint”) against defendant Korea Steel Company, Ltd. (“KISCO”) 1, hereby

states and alleges as follows:

           1.         Pursuant to a written contract, Bosch Solar purchased tens of thousands of solar

panels from KISCO and resold those panels for roof- and ground-mounted installations. An

unusually high percentage of these solar panels have exhibited manufacturing defects causing

degraded performance and excessive heat. Because the majority of the KISCO panels are mounted

on building rooftops, the heat generated by KISCO’s improper soldering created a risk of building

fires. This, in turn, obligated Bosch Solar, which had sold the KISCO panels in the United States,

to conduct a recall of the approximately 26,000 roof-mounted KISCO panels. Pursuant to the

written contract between the parties, KISCO is required to indemnify Bosch Solar for the full cost



1 The relevant agreement identifies Bosch Solar’s counterparty only as “KISCO.” Bosch Solar understands this to be a reference to an entity
     named 한국철강주식회사, which translates as Korea Steel Company, Ltd. That entity’s public filings with South Korean regulators state
     that it is known as KISCO in English.



306357760 v2
  Case 2:20-cv-13390-SJM-APP ECF No. 1, PageID.2 Filed 12/28/20 Page 2 of 14




of that recall. Despite written demand, KISCO has refused to do so.

         2.    In addition, Bosch Solar has been and will be required to replace ground-mounted

solar panels supplied by KISCO that have exhibited excessive heat or degraded performance due

to manufacturing defects. KISCO gave Bosch Solar a ten-year warranty regarding the quality and

performance of the solar panels, and is obligated under the terms of its contract to indemnify Bosch

Solar for any costs incurred as a result of any breach. Despite written demand by Bosch Solar,

KISCO has refused to honor its warranty or its promise to indemnify Bosch Solar.

                       THE PARTIES, JURISDICTION, AND VENUE

         3.    Plaintiff Bosch Solar is a corporation organized under the laws of the State of

Michigan with its principal place of business in Farmington Hills, Michigan.

         4.    Upon information and belief, KISCO is an entity formed and existing under the

laws of the Republic of Korea with its principal place of business in Jeungpyeong, Republic of

Korea. Through its Getwatt division, KISCO manufactured and sold photovoltaic solar panels.

         5.    This Court has original jurisdiction over this matter under 28 U.S.C. § 1332(a)(2)

because there is complete diversity of citizenship between the parties to this action and the amount

in controversy exceeds a value of $75,000.00, exclusive of interest and costs. KISCO and Bosch

Solar contractually agreed and consented to the exclusive jurisdiction of the state and federal courts

of the State of Michigan over disputes involving the solar panels sold by KISCO to Bosch Solar.

Contract for the Manufacture of Solar Panels (the “Contract”) at ¶ 16.4. A true and correct copy

of the relevant portions of the Contract is attached hereto as Exhibit A.

         6.    Venue is proper in the United States District Court for the Eastern District of

Michigan pursuant 28 U.S.C. § 1391 (b)(1), (b)(2), (c)(3) because KISCO is not resident in the

United States and may therefore be sued in any judicial district, and because a substantial part of

the events giving rise to Bosch Solar’s claim arose in this District.

                                                  2
306357760 v2
  Case 2:20-cv-13390-SJM-APP ECF No. 1, PageID.3 Filed 12/28/20 Page 3 of 14




                                         BACKGROUND

A.       Bosch Solar’s Purchase and Sale of Solar Panels Manufactured by KISCO

         7.    Prior to 2011, Bosch Solar began selling and distributing photovoltaic solar

modules (“solar panels”) utilizing advanced technology components to supply environmentally-

friendly solar energy.

         8.    Bosch Solar and KISCO entered into the Contract on or about January 19, 2012.

Under the terms of the Contract, KISCO was to manufacture photovoltaic solar panels for Bosch

Solar with specific characteristics, including dimensions, electrical output and quality metrics.

Bosch Solar, in turn, marketed and sold the KISCO-manufactured solar panels to installers who

then resold the panels to end customers, and to distributors who resold panels to installers for resale

to end customers.

         9.    Under the terms of the Contract, KISCO made certain representations and promises

to Bosch Solar.       First, KISCO agreed to produce the solar panels in accordance with the

specifications set forth in Appendices to the Contract. Those specifications contain detailed

technical requirements regarding the properties of the finished solar modules. Exhibit A at ¶¶ 3.1-

3.2; Appendices 2-4 thereto.

         10.   KISCO further agreed that, “[w]ith respect to technology, quality, price and

delivery,” the solar panels “must be at least equivalent to comparable products of competitors.”

Exhibit A at ¶ 6.2.

         11.   Further, the parties acknowledged that Bosch Solar would grant end customers a

product and performance guarantee on KISCO-manufactured solar panels. Exhibit A at ¶ 10.

KISCO, in turn, granted Bosch Solar a product warranty that guaranteed that the panels were “free

of defects in material and workmanship,” as well as a performance guarantee that warranted that



                                                  3
306357760 v2
  Case 2:20-cv-13390-SJM-APP ECF No. 1, PageID.4 Filed 12/28/20 Page 4 of 14




the panels would “(a) within a period of ten years from the date of delivery provide at least 90%;

and (b) within a period of 25 years from the date of delivery provide at least 80% of the minimum

performance set forth in the data sheet (defined as the lower sorting limit of the respective module

power class less the power measurement tolerance.” Id. at ¶ 10 & Appendix 5 thereto. The product

warranty and performance guarantee granted by KISCO to Bosch Solar were in accordance with

the product warranty and performance guarantee granted by Bosch Solar to end customers.

         12.    KISCO also agreed to indemnify Bosch Solar from any third party claims arising

from KISCO-manufactured solar panels that did not conform to the warranty provided by Bosch

Solar to end customers. Exhibit A at ¶ 10.

         13.    Further, KISCO agreed that, in the event that end customers complained of the

KISCO-manufactured solar panels, KISCO was required to “conduct without delay all necessary

or appropriate investigations, examinations and analyses . . .” Exhibit A at ¶ 11.4.

         14.    KISCO also represented and agreed that it would hold Bosch Solar harmless against

product liability claims and assume “all costs and expenses, including the costs of any legal action”

in such cases, and to bear “[t]he costs of [any] recall action . . . insofar as a recall action is due to

a defect in a Product supplied” by KISCO. Exhibit A at Appendix 1, ¶¶ 9.1-9.2. KISCO’s warranty

extends for a period of ten (10) years, beginning at the time of arrival of the solar panels at Bosch

Solar. Exhibit A at ¶ 11.7.

         15.    Relying on these representations and KISCO’s product warranty and performance

guarantee, Bosch Solar purchased approximately 43,300 solar panels from KISCO, which KISCO

delivered to Bosch Solar in the United States.

         16.    Bosch Solar paid for the solar panels and otherwise fulfilled its obligations under

the Contract.



                                                   4
306357760 v2
  Case 2:20-cv-13390-SJM-APP ECF No. 1, PageID.5 Filed 12/28/20 Page 5 of 14




          17.   Bosch Solar sold 42,685 of the KISCO-manufactured photovoltaic solar panels to

installers in the United States and Canada as “Bosch NA30119” panels. Of the 42,685 solar panels

sold, 15,834 were used in ground-mounted installations and approximately 26,850 were mounted

on building rooftops.

B.        Defects are Identified In KISCO-Manufactured Solar Panels

          18.   In 2014, Bosch Solar received warranty claims of reduced output on eight panels

in three different locations. At this time, Bosch Solar considered these to be isolated incidents,

and replaced the panels from stock on hand. Bosch Solar notified KISCO of the warranty claims.

KISCO, in turn, acknowledged the warranty claims and reimbursed Bosch Solar for its costs in

replacing the panels.

          19.   In February 2015, an installer that had purchased KISCO-manufactured “Bosch

NA30119” solar panels from Bosch Solar complained to an affiliate of Bosch Solar that 402 panels

installed on a commercial rooftop in Raleigh, North Carolina were not producing the expected

amount of energy.

          20.   On March 2, 2015, Bosch Solar issued a warranty claim to KISCO for the 402

defective panels, and invited KISCO, as the manufacturer of the panels, to conduct an investigation

into the cause of the failure.

          21.   In May 2015, KISCO personnel conducted an on-site inspection of panels at the

Raleigh installation. Following this inspection, in June 2015 KISCO issued a technical report to

Bosch Solar attributing the reduced power output from the defective panels to a limited number of

“bypass diodes” that had short-circuited, and that the panels could be repaired by replacing those

diodes.

          22.   The following schematics illustrate the connections in a solar panel:



                                                5
306357760 v2
  Case 2:20-cv-13390-SJM-APP ECF No. 1, PageID.6 Filed 12/28/20 Page 6 of 14




In the solar panels manufactured by KISCO for Bosch Solar, individual solar cells are connected

into three sub-strings, and “bussing ribbons” are used to connect these sub-strings to the junction

box. Inside the junction box, bypass diodes are placed between the connections from the bussing

ribbons.In the event that one sub-string fails, the bypass diodes operate to prevent electricity from

the functioning sub-strings from following the circuit back to the defective panel. The junction

box, in turn, leads to the solar panel’s external connections.



         23.   Although KISCO attributed the reduced power output of the panels at the Raleigh

installation to the failure of bypass diodes, it did not identify the cause of the bypass diode failure.

In light of that, Bosch Solar conducted its own inspection.

         24.   Bosch Solar removed twenty (20) of the KISCO-manufactured panels from the

Raleigh installation for further inspection. Upon inspection, Bosch Solar found that all of the

bypass diodes were functioning correctly. However, in sixteen (16) of the inspected panels, one

of the bussing ribbons was not connected to the contact terminal in the junction box, due to what

appeared to be missing or improper soldering. The lack of connection between the bussing ribbon

and the contact terminal created high-ohmic contact resistance, which, in turn, caused the bypass

diodes to fail and generated heat potentially sufficient to ignite surrounding material in the solar


                                                   6
306357760 v2
  Case 2:20-cv-13390-SJM-APP ECF No. 1, PageID.7 Filed 12/28/20 Page 7 of 14




panel, such as the backsheet and ethylene vinyl acetate film. Bosch Solar provided a detailed

explanation of its analysis during a September 11, 2015, meeting with KISCO, and a detailed

report on November 17, 2015, along with a revised notice of warranty claim.

         25.   In late 2015, Bosch Solar received another warranty claim from the same installer,

this time with respect to a ground-mounted installation in Plymouth, North Carolina. Unlike the

Raleigh installation, the Plymouth installation included solar panels manufactured by suppliers

other than KISCO in addition to KISCO panels. Out of approximately 28,000 panels at the

Plymouth installation, only approximately 10,500 were manufactured by KISCO. The installer

claimed that 262 of the KISCO panels were experiencing decreased power output. Bosch Solar

removed and inspected ten panels, and determined that nine of the ten had the same disconnected

bussing ribbon issue observed at the Raleigh installation. Accordingly, Bosch Solar made a

warranty claim to KISCO on December 18, 2015.

         26.   KISCO for the first time then claimed that the issues experienced in both Raleigh

and Plymouth were due to mishandling or improper installation of the panels, and/or due to

maintenance personnel walking on the panels in Raleigh. However, KISCO never provided an

explanation as to why its panels experienced issues at the Plymouth installation but the panels at

that installation manufactured to the same technical specifications by a third party did not.

         27.   Through late 2015 and early 2016, Bosch Solar and KISCO exchanged additional

correspondence regarding the defects observed at the Raleigh and Plymouth installations.

However, KISCO denied that the solder defect was the cause of the observed performance issues,

and refused to reimburse Bosch Solar for the costs of removing and replacing the more than 400

defective panels.

         28.   At this time, Bosch Solar had not received a significant number of warranty claims



                                                 7
306357760 v2
  Case 2:20-cv-13390-SJM-APP ECF No. 1, PageID.8 Filed 12/28/20 Page 8 of 14




from other end-users, and did not have reason to believe that the defect extended to other

installations. However, Bosch Solar subsequently received a number of additional warranty

claims. In investigating these claims, Bosch Solar discovered that all or substantially all of the

failing panels tested by Bosch Solar exhibited the same bussing ribbon soldering defect previously

observed at Raleigh and Plymouth. Bosch Solar also determined that there was a significant risk

that additional panels would exhibit the defect as the panels aged, and that the fact that a panel

currently did not exhibit the defect did not mean that it would not subsequently develop the issue.

         29.   In light of the nature of the defect, the heat generated as a result of the defect, the

high solar panel failure rate (and possibility of additional failures in the future), and the placement

of affected panels on building rooftops, Bosch Solar evaluated the potential safety impact of the

defective panels. Bosch Solar concluded that there was a risk of a roof-mounted KISCO-

manufactured panel igniting as a result of the identified soldering defect. In the event that a panel

ignited, there was a further risk that the fire could spread to the building on which the panel was

installed, posing a risk of both property damage and personal injury.

         30.   Having concluded that the KISCO-manufactured solar panels posed a risk of injury

to occupants of buildings on which they were mounted, Bosch Solar reported its conclusions to

the U.S. Consumer Product Safety Commission and to HealthCanada, as required by law.

         31.   To ensure the safety of occupants of buildings on which the KISCO-manufactured

solar panels had been installed, and to comply with the directives of the U.S. Consumer Product

Safety Commission and of HealthCanada, Bosch Solar recalled all roof-mounted KISCO-

manufactured “Bosch NA30119” solar panels in the United States and Canada, and commenced a

program to replace all roof-mounted “Bosch NA30119” solar panels in the United States and

Canada with new, substitute panels.



                                                  8
306357760 v2
  Case 2:20-cv-13390-SJM-APP ECF No. 1, PageID.9 Filed 12/28/20 Page 9 of 14




         32.   After the recall began, KISCO once again visited both the Raleigh and Plymouth

installations to inspect the solar panels located there.

         33.   Because the panels subject to recall are roof-mounted and are connected to

sophisticated electrical equipment, Bosch Solar has had to retain specialist installation firms to

remove the existing panels and to install the replacement panels.         Moreover, because the

dimensions of the commercially-available replacement panels differ from the dimensions of the

affected panels, the specialist installation firms often have to re-engineer and re-install entire

rooftop solar systems.

         34.   To date, Bosch Solar has incurred expense for the removal and replacement of roof-

mounted solar panels in excess of $1,000,000 and, absent relief from the Court, will continue to

incur such expenses.

         35.   In addition to the recall, Bosch Solar has had to honor end customer warranty claims

and replace more than 200 ground-mounted solar panels manufactured by KISCO. Although not

subject to the voluntary recall (because they are not located on buildings to which a fire could

spread), these panels have exhibited diminished output, and Bosch Solar’s customers have asserted

warranty claims demanding replacement. Because the bussing ribbon defect manifests over time,

Bosch Solar anticipates that it will receive additional warranty claims in the future as the solar

panels age.

         36.   Bosch Solar has incurred substantial costs associated with the warranty claims

identified in Paragraph 35, and expects that warranty expenses (including costs of replacement

parts and installation) will exceed $1,000,000.

C.       Bosch Solar Demands KISCO Perform Under the Contract

         37.   On March 2, 2018, Bosch Solar sent a letter to KISCO demanding that KISCO



                                                   9
306357760 v2
Case 2:20-cv-13390-SJM-APP ECF No. 1, PageID.10 Filed 12/28/20 Page 10 of 14




assume the costs of the recall and reimburse Bosch Solar for all costs incurred as of that date in

connection with the recall. A true and correct copy of the letter sent by Bosch Solar to KISCO on

March 2, 2018 is attached hereto as Exhibit B.

          38.   In the same letter, Bosch Solar requested that KISCO confirm by March 23, 2018

that it would indemnify Bosch pursuant to the terms of the Contract against all warranty claims

and costs of replacing defective panels and to assume all costs of the recall of the roof-mounted

panels.

          39.   To date, KISCO has refused to indemnify Bosch Solar.

                                        COUNT I
                                   BREACH OF CONTRACT

          40.   Bosch Solar Services restates and realleges paragraphs 1 through 39 of this

Complaint as if fully restated herein.

          41.   The Contract between KISCO and Bosch Solar is a valid and enforceable contract.

          42.   The Contract required the solar panels to meet certain specifications.

          43.   KISCO breached the Contract by selling to Bosch Solar solar panels that were

improperly soldered and therefore did not meet the contractually-specified quality standards.

          44.   KISCO breached the Contract by selling to Bosch Solar solar panels that were

improperly soldered and therefore were not of a quality “at least equivalent to comparable products

of competitors.”

          45.   KISCO breached the Contract by failing to implement and maintain an appropriate

quality management system, as required by the Contract.

          46.   Bosch Services fully performed its obligations under the contract.

          47.   As a direct and proximate result of KISCO’s breaches, Bosch Solar has and will

continue to suffer substantial damage to its property because the KISCO-manufactured solar


                                                 10
306357760 v2
Case 2:20-cv-13390-SJM-APP ECF No. 1, PageID.11 Filed 12/28/20 Page 11 of 14




panels cannot be used for their intended purpose.

         48.   As a further result of KISCO’s breaches, Bosch Solar has been forced to incur

significant costs and other expenses through its investigation and subsequent recall of the KISCO-

manufactured solar panels, and replacement of defective ground-mounted panels.

                                   COUNT II
                     BREACH OF CONTRACT - INDEMNIFICATION

         49.   Bosch Solar Services restates and realleges paragraphs 1 through 48 of this

Complaint as if fully restated herein.

         50.   Despite proper demand by Bosch Solar Services, KISCO has refused to indemnify

Bosch Solar Services from third party claims resulting from the defects in the KISCO-

manufactured solar panels.

         51.   KISCO’s refusal is in breach of Paragraph 10 of the Contract, which requires

KISCO to indemnify Bosch Solar Services against such claims.

         52.   As a direct and proximate result of KISCO’s breach, Bosch Solar has been forced

to incur significant costs and other expenses through its investigation and subsequent recall of the

KISCO-manufactured solar panels.

                                  COUNT III
                     BREACH OF CONTRACT – COSTS OF RECALL

         53.   Bosch Solar Services restates and realleges paragraphs 1 through 52 of this

Complaint as if fully restated herein.

         54.   Despite proper demand by Bosch Solar, KISCO has refused to assume the costs of

recalling roof-mounted “Bosch NA30119” solar panels in the United States and Canada, including

all costs to remove, replace, and dispose of the “Bosch NA30119” solar panels.

         55.   KISCO’s refusal is in breach of Paragraph 9.4 of the Terms and Conditions of



                                                11
306357760 v2
Case 2:20-cv-13390-SJM-APP ECF No. 1, PageID.12 Filed 12/28/20 Page 12 of 14




Purchase, which is incorporated into and made part of the Contract, and which requires KISCO to

bear all costs of a recall action “partially or wholly due to a defect” in KISCO-manufactured

“Bosch NA30119” solar panels.

         56.    As a direct and proximate result of KISCO’s breach, Bosch Solar Services has been

forced to incur significant costs and other expenses through its investigation and subsequent recall

of the KISCO-manufactured solar panels.

                                     COUNT IV
                            BREACH OF EXPRESS WARRANTY

         57.    Bosch Solar restates and realleges paragraphs 1 through 57 of this Complaint as if

fully restated herein.

         58.    KISCO expressly warranted that the solar panels it supplied to Bosch Solar were

free from defects in material and workmanship. KISCO also granted Bosch Solar an express

performance guarantee.

         59.    KISCO acknowledged that it knew of Bosch Solar’s intention to sell the solar

panels to end customers and acknowledge use of the solar panels.

         60.    Bosch Solar relied on KISCO’s representations regarding the solar panels as set

forth in the Contract and would not have purchased the solar panels but for such representations.

         61.    As set forth herein, the KISCO-manufactured solar panels failed to comply with

KISCO’s product warranty and performance guarantee because they were improperly soldered,

subject to excessive heating, and unable to meet performance standards in that the solar panels

experienced a degradation of power below the output promised by KISCO.

         62.    Bosch Solar has notified KISCO of its breach of warranty as required under

applicable law. See Exhibit B. Bosch Solar provided KISCO with timely notice of the breach of

the warranty.


                                                12
306357760 v2
Case 2:20-cv-13390-SJM-APP ECF No. 1, PageID.13 Filed 12/28/20 Page 13 of 14




         63.   KISCO has failed to remedy the breach.

         64.   As a direct and proximate result of KISCO’s breach of express warranty, Bosch

Solar Services has been forced to incur significant costs and other expenses, including the costs of

replacing defective panels.

                                       COUNT V
                                DECLARATORY JUDGMENT

         65.   Bosch Solar Services restates and realleges paragraphs 1 through 64 of this

Complaint as if fully restated herein.

         66.   Paragraph 9.4 of the Terms and Conditions of Purchase, which is incorporated into

and made part of the Contract, requires KISCO to bear all costs of a recall action “partially or

wholly due to a defect” in KISCO-manufactured solar panels.

         67.   Despite proper demand by Bosch Solar Services, KISCO has refused to assume the

costs of recalling roof-mounted solar panels in the United States and Canada, including all costs

to remove, replace, and dispose of the KISCO-manufactured solar panels.

         68.   The recall of KISCO-manufactured solar panels will continue for some

indeterminable time, and will entail considerable expense.

         69.   Bosch Solar has in certain instances been required to replace ground-mounted

KISCO-manufactured solar panels in addition to the roof-mounted panels. Bosch Solar is likely

to continue to receive similar demands for the replacement of defective KISCO solar panels.

         70.   An actual case or controversy exists between Bosch Solar Services and KISCO

concerning KISCO’s obligation to bear the costs of the recall program going forward.

         71.   The Court may issue a declaration resolving the controversy by declaring that

KISCO must pay all costs of the recall program.




                                                13
306357760 v2
Case 2:20-cv-13390-SJM-APP ECF No. 1, PageID.14 Filed 12/28/20 Page 14 of 14




         WHEREFORE, plaintiff Bosch Solar Energy Corporation respectfully requests that

judgment be entered:

         A.    Awarding Bosch Solar damages in an amount to be determined at trial, plus pre-

and post-judgment interest;

         B.    Declaring that the Contract requires KISCO to pay all costs of the recall program,

including, but not limited to, the costs of removing, replacing, and disposing of all KISCO-

manufactured roof-mounted solar panels;

         C.    Awarding Bosch Solar its costs of suit; and

         D.    Granting Bosch Solar such other relief as the Court deems just and proper.



          Dated: December 28, 2020              Respectfully submitted,

                                                /s/ Scott T. Seabolt___
                                                    Scott T. Seabolt (P55890)
                                                sseabolt@hhbjs.com
                                                Hickey Hauck Bishoff Jeffers & Seabolt, PLLC
                                                17199 N. Laurel Park Dr., Ste. 215
                                                Livonia, Michigan 48152
                                                (313) 964-8600

                                                JOHN W. ROTUNNO
                                                john.rotunno@klgates.com
                                                JOSEPH C. WYLIE II
                                                joseph.wylie@klgates.com
                                                K&L GATES LLP
                                                70 West Madison Street, Suite 3300
                                                Chicago, Illinois 60602
                                                Telephone: +1 312 372 1121
                                                Facsimile: +1 312 345 9976


                                                Attorneys for Plaintiff Bosch Solar Energy
                                                Corporation




                                               14
306357760 v2
